COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER TO DISTRICT CLERK

Appellate case name:       In re Brandy Brenay Charles and Prophet Ronald Dwayne
                           Whitfield, relators; Brandy Brenay Charles and Ronald
                           Dwayne Whitfield v. Texas Department of Family and
                           Protective Services

Appellate case numbers:    01-18-00292-CV and 01-18-00311-CV

Trial court case number:   2017-02559J

Trial court:               314th District Court of Harris County

      This Court’s May 1, 2018 Order had granted the pro se relator Prophet Ronald
Dwayne Whitfield’s motion for a 30-day extension of time to file a permission order
from the local administrative judge Robert Schaffer, required for vexatious litigants.
This Order was issued in the original proceeding assigned to appellate cause number 01-
18-00292-CV, arising under the underlying trial court cause number 2017-02559J.

       In the relators’ related direct appeal, assigned to appellate cause number 01-18-
00311-CV and arising under the same underlying trial court cause number 2017-02559J,
this Court’s May 8, 2018 Memorandum Opinion and Judgment had granted the pro se
appellants Brandy Brenay Charles and Ronald Dwayne Whitfield’s voluntary motion to
dismiss their appeal. However, on May 16, 2018, the district clerk filed a supplemental
clerk’s record containing the permission order from Judge Schaffer in the dismissed
appeal case, 01-18-00311-CV, instead of the pending mandamus case, 01-18-00292-CV.

       Accordingly, the district clerk is ORDERED to refile the supplemental clerk’s
record from 01-18-00311-CV to 01-18-00292-CV within ten days of this Order.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   Acting individually      Acting for the Court
Date: June 5, 2018